83252: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-30455: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83252


Short Caption:CLARK CTY. NEV. DEP'T OF AVIATION VS. S. NEV. LABOR MGMT. COOPERATION COMM.Court:Supreme Court


Related Case(s):80798


Lower Court Case(s):Clark Co. - Eighth Judicial District - A781866Classification:Civil Appeal - Administrative Agency - General


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:Exempt


Oral Argument:Oral Argument Location:


Submission Date:08/11/2022How Submitted:On Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantClark County Department of AviationAllison L. Kheel
							(Fisher & Phillips LLP)
						Mark J. Ricciardi
							(Fisher & Phillips LLP)
						


RespondentOffice of the Labor CommissionerAaron D. Ford
							(Attorney General/Carson City)
						Andrea Nichols
							(Attorney General/Carson City)
						


RespondentSouthern Nevada Labor Management Cooperation CommitteeEvan L. James
							(Christensen James & Martin)
						





Docket Entries


DateTypeDescriptionPending?Document


07/21/2021Filing FeeAppeal Filing Fee Waived.  State/County/Municipality. (SC)


07/21/2021Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)21-21047




07/21/2021Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. (SC)21-21049




07/22/2021Settlement NoticeIssued Notice: Exemption from Settlement Program. It has been determined that this appeal will not be assigned to the settlement program.  Appellant: 14 days transcript request form; 120 days opening brief. (SC)21-21231




07/23/2021MotionFiled Appellant's Emergency Motion Under NRAP 27(e) to Stay (1) Enforcement of Order on Motion for Reconsideration, (2) Enforcement of Order Granting Petition for Judicial Review, and (3) Any Proceedings Before the Office of the Labor Commissioner or Alternatively Motion for Preliminary Injunction Pending Briefing and Consideration of the Above Requested Stay Emergency Motion Under NRAP 27(E)-Stay Requested By: 11:00 a.m. on Monday, July 26, 2021 (Time of Prehearing Conference Before the Labor Commissioner). (SC)21-21393




07/26/2021Notice/OutgoingIssued Notice to Provide Proof of Service. Due date: 10 days.  Appellant's Emergency Motion Under NRAP 27(e).21-21450




07/26/2021Notice/IncomingFiled Appellant's Proof of Service for the Emergency Motion. (SC)21-21484




07/26/2021Order/ProceduralFiled Order Granting Temporary Stay. Appellant has filed an emergency motion for stay and/or injunction pending appeal. We conclude that a temporary stay is warranted pending our receipt and consideration of any opposition from respondents. We stay enforcement of the district court's February 4, 2020, order granting judicial review and June 25, 2021, order on reconsideration and enjoin the corresponding administrative proceedings pending our receipt and consideration of any opposition and further order of this court. Respondents have until July 30, 2021, to file and serve a response to the stay motion, which should address appellant's argument that it is entitled to a stay as of right under NRCP 62.  (SC)21-21486




07/30/2021MotionFiled Response to Emergency Motion to Stay. (SC)21-22244




08/05/2021Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 7/22/21. To Court Reporter: Bill Nelson. (REJECTED PER NOTICE ISSUED ON 8/6/21) (SC)


08/06/2021Notice/OutgoingIssued Notice of Deficient Transcript Request. (SC)21-22838




08/06/2021Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 7/22/21. To Court Reporter: Bill Nelson. (SC)21-22867




08/11/2021Docketing StatementFiled Appellant's Civil Docketing Statement. (SC)21-23383




08/23/2021Order/ProceduralFiled Order Denying Stay.  Appellant has filed an emergency motion for stay and/or injunction pending appeal, seeking to prevent respondent Office of the Labor Commissioner from proceeding with this matter on remand from the district court.  We deny the motion for stay;  the July 26 temporary stay is vacated.  (SC)21-24557




11/18/2021BriefFiled Appellant's Opening Brief. (REJECTED PER NOTICE ISSUED 11/19/21) (SC)


11/18/2021AppendixFiled Joint Appendix - Volume 1. (SC)21-33352




11/18/2021AppendixFiled Joint Appendix - Volume 2. (SC)21-33351




11/18/2021AppendixFiled Joint Appendix - Volume 3. (SC)21-33353




11/19/2021Notice/OutgoingIssued Notice of Rejection of Deficient Brief. Corrected brief due: 5 days. (SC)21-33376




11/19/2021BriefFiled Appellant's Opening Brief. (SC)21-33444




11/19/2021Notice/IncomingFiled Affidavit Exhibit A - Affidavit of Allison L. Kheel, Esq., in Support of CCDOA's Alternative Petition for Writ of Certiorari or Writ of Prohibition. (SC)21-33460




12/06/2021MotionFiled Respondent's (Southern Nevada Labor Management Cooperation Committee) Motion to Extend Time to File Answering Brief. (SC)21-34701




12/06/2021Notice/OutgoingIssued Notice Motion/Stipulation Approved for Answering Brief for Respondent. (Southern Nevada Labor Management Cooperation Committee) Due date January 19, 2022. (SC)21-34709




12/16/2021BriefFiled Respondent's (Office of the Labor Commissioner) Answering Brief. (SC)21-35900




01/14/2022MotionFiled Stipulation to Extend Time for Appellant to File Its Reply  to Answering Brief of Respondent Office of the Labor Commissioner. (SC)22-01467




01/19/2022BriefFiled Respondent Southern Nevada  Labor Management Cooperation Committee's Answering Brief. (SC)22-01973




01/24/2022Order/ProceduralFiled Order Approving Stipulation.  Appellant shall have until February 21, 2022, to file and serve the reply brief in response to respondents' answering briefs.  (SC)22-02323




02/09/2022MotionFiled Stipulation to Extend Time to File Reply Brief. (SC)22-04450




02/11/2022Order/ProceduralFiled Order Granting Motion.  Appellant shall have until March 7, 2022, to file and serve the reply brief.  (SC)22-04696




03/07/2022BriefFiled Appellant's Reply Brief. (SC)22-07273




03/08/2022Case Status UpdateBriefing Completed/To Screening. (SC)


08/11/2022Order/ProceduralFiled Order Submitting for Decision Without Oral Argument. Cause appearing, oral argument will not be scheduled and this appeal shall stand submitted for decision to the Northern Nevada Panel as of the date of this order on the briefs filed herein. (SC)22-25248




09/28/2022Order/DispositionalFiled Order Affirming in Part, Reversing in Part and Remanding. "We affirm in part, vacate in part, and remand to the district court to order the matter remanded to the OLC to hear and determine whether any portion or the whole of the project was normal maintenance." NNP22- AS/EC/KP. (SC)22-30455




10/24/2022RemittiturIssued Remittitur. (SC).22-33281




10/24/2022Case Status UpdateRemittitur Issued/Case Closed. (SC).



Combined Case View